USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 1 of 7


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              v.                          )      CAUSE NO. 2:19CR140-PPS
                                          )
MICHAEL A. CHRISTIANSON,                  )
                                          )
       Defendant.                         )

                                OPINION AND ORDER

       Defendant Michael A. Christianson is representing himself in this case. He is

charged in Count 1 with transportation of one or more depictions of actual minors

engaging in sexually explicit conduct, in violation of 18 U.S.C. §2252(a)(1), and in Count

2 with transportation of obscene matters in violation of 18 U.S.C. §1462. Now pending

are three separate motions by Christianson seeking dismissal of the charges against

him.

       In the first motion, Christianson argues that Count 1 violates the First, Fifth and

Eighth Amendments of the United States Constitution. [DE 224 at 1.] Christianson

devotes 15 pages of the motion to “Factual Background,” describing his personal

history founding the Kindness 360 organization, its activities and aims, his commitment

to promotion of “naked-play,” his prior child molestation conviction and sentence, his

self-education in legal matters, his life post-incarceration including his various

publications, among them the materials on which the indictment is based. [Id. at 3-17.]
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 2 of 7


         The First Amendment argument fails because material that meets the applicable

statutory definition – a visual depiction involving “the use of a minor engaging in

sexually explicit conduct”– has no First Amendment Protection. New York v. Ferber, 458

U.S. 747, 756 (1982) and Ashcroft v. Free Speech Coalition, 535 U.S. 234, 245-46 (2002).

“The freedom of speech...does not embrace certain categories of speech, including...

pornography produced with real children.” Free Speech Coalition, 535 U.S. at 245-46.

        Despite indicating that for purposes of his motion, Christianson accepts that the

charged depictions are “technically child pornography,” he makes a First Amendment

as-applied argument that his books are entitled to free speech protection because they

have serious non-lascivious educational, artistic, anthropological, religious, political and

literary value, namely “teaching children to love the skin they’re in, tolerance and

acceptance for homosexuality (love is love), to play naked (responsibly), and their

natural right to enjoy self-pleasuring and lawful forms of naked-play.” [DE 224 at 3, 12;

DE 328 at 18.]

        He also makes an “as-applied” challenge to Count 1 in his next motion to

dismiss. In particular, Christianson argues that the prosecution “bifurcates” the charged

images from the text of his “Trilogy” of books in an attempt to deprive the visual

depictions of their rightful First Amendment protection. [DE 293 at 12.] The argument

goes that the Trilogy’s illustrations of a minor’s genitals “are not sexually explicit” but

instead “are necessary to show anatomical structure among other legitimate purposes.”

[Id. at 15.]


                                              2
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 3 of 7


       Coming as pretrial motions, these “as applied” First Amendment arguments are

premature. United States v. Nagel, 559 F.3d 756, 759 (7th Cir. 2009) (noting that the

district court had found a defendant’s as-applied arguments unripe prior to conviction);

United States v. Bonin, Case No. 15 CR 22, 2016 WL 792313, at *2 (N.D. Ill. March 1, 2016);

United States v. Caputo, 288 F.Supp.2d 912, 917 (N.D.Ill. 2003); United States v. Cooper, 754

F.Supp. 617, 623 (N.D.Ill. 1990). Because as-applied challenges require review of the

specific facts of a case, which cannot yet be determined prior to the parties’ presentation

of evidence at trial, a court cannot review and determine an as-applied argument

presented in a pretrial motion. Bonin, 2016 WL 79231, at *2 (collecting cases). For this

reason, the as-applied arguments must be rejected at this juncture.

       Christianson does not establish a due process violation of the Fifth Amendment

merely by the charging of the offense set out in Count 1, such that dismissal would be

appropriate. “A conviction fails to comport with due process if the statute under

which it is obtained fails to provide a person of ordinary intelligence fair notice of what

is prohibited, or is so standardless that it authorizes or encourages seriously

discriminatory enforcement.” United States v. Williams, 553 U.S. 285, 304 (2008).

Christianson’s argument outlines his defense that he made good faith efforts to use

images that were not actual minors, but adults with “shaved genitalia and micro-

penises.” [DE 224 at 16.] If Christianson can persuade a jury that the images charged are

not of actual minors or that he did not know the images were of minors, he will be

entitled to acquittal. But the existence of those defenses or of evidence to support them


                                              3
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 4 of 7


in this case does not support dismissal of the charge as unconstitutional. Christianson’s

concerns do not highlight any indeterminacy in the incriminating facts the statute

requires for guilt, but only whether those facts will be found in his case. As the

Supreme Court said in Williams, “the requirement of proof beyond a reasonable doubt”

is the answer to such concerns. Id. at 306.

       Christianson argues that the Eighth Amendment’s prohibition on cruel and

unusual punishment is violated by the risk of a disproportionately extreme penalty

under Count 1. He cites the combined impact of the mandatory minimum 15-year

sentence applicable because of his prior child sex conviction, the government’s request

for forfeiture of “all property, real and personal, used or intended to be used to commit

or to promote the commission of the offense,” the risk of a consecutive sentence if he

faces related state charges, the person and financial impact of the seizure of his

property, his arrest and his pretrial incarceration, and finally the risk of a substantial

fine. [DE 224 at 21-22; DE 23 at 3.]

       Because Christianson has not yet been convicted and sentenced, his cruel and

unusual punishment argument is speculative and unripe. In any event, it is

unpersuasive. Although “the Eighth Amendment prohibits imposition of a sentence

that is grossly disproportionate to the severity of the crime,” the Supreme Court has

said that “[o]utside the context of capital punishment, successful challenges to the

proportionality of particular sentences have been exceedingly rare.” Rummel v. Estelle,

445 U.S. 263, 271-272 (1980). The proportionality principle Christianson invokes


                                              4
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 5 of 7


requires comparison “of the crime committed and the sentence imposed.” Ewing v.

California, 538 U.S. 11, 20 (2003). Since no sentence has been imposed, Christianson is

unable to demonstrate any disproportionality. But the Seventh Circuit has previously

rejected an argument that the 15-year mandatory minimum sentence for distribution of

child pornography constituted cruel and unusual punishment. United States v. Gross,

437 F.3d 691, 693 (7th Cir. 2006).

       Christianson also challenges §2252(a)(1) as overbroad. [DE 224 at 23.] This

argument relies on the severity of the penalties and the contention that “the material

charged in the Indictment...does not threaten the harms sought to be combated by the

government.” [Id. at 23-24.] A statute is facially invalid as overbroad if “it prohibits a

substantial amount of protected speech.” Williams, 553 U.S. at 292. Christianson

compares the visual depictions Count 1 is based on with “the plethora of hard-core

child pornography transported by the quintessential child pornographer” and notes

that the charged images have no “HASH values,” that is they have not been found on

sites of known child pornography [Id. at 24-25.] He describes the care he took to

conduct his image searches so as to avoid depictions of actual minors. [Id. at 29.]

       As Christianson well knows, the Supreme Court found two provisions of the

Child Pornography Protection Act of 1996 to be facially overbroad in Ashcroft v. Free

Speech Coalition, 535 U.S. 234, 258 (2002). The first was a provision that banned

possession or distribution of visual depictions of what merely “appears to be” a minor

engaging in sexually explicit conduct. Id. at 239-41. The second invalidated provision


                                             5
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 6 of 7


“criminalized the possession and distribution of material that had been pandered as

child pornography, regardless of whether it actually was that.” Williams, 553 U.S. at

289. But in Williams, the Supreme Court rejected an overbreadth challenge to

§2252(a)(3) drafted after Aschroft, finding that the statutory language was “a carefully

crafted attempt to eliminate the First Amendment problems we identified.” Id. at 307.

The statute under which Christianson is charged in Count 1 is not shown to be vague or

overbroad such that the charge is subject to dismissal. Christianson’s contentions about

his innocence of the charge provide no basis for a conclusion that the charge itself is

defective.

       Christianson’s most recent motion to dismiss [DE 306] was filed on April 12,

2021, a mere 11 days after the previous one was filed on April 1 [DE 293]. The April 1

motion was 31 pages in length. The April 12 motion is 55 pages long. It is also the sixth

motion to dismiss Christianson has filed. [DE 105, 169, 194, 224, 293, 306.]

Christianson’s outline of the latest motion identifies some 14 arguments and sub-

arguments presented. [DE 306 at 1-3.] At long last, after the two judicial officers have

considered and ruled upon more than 80 motions, requests and objections filed by

Christianson, I draw the line. The April 12 motion to dismiss will be denied because it

is untimely filed, because it is grossly overlong without leave of court, because it

presents arguments that either have been made previously or could have been made

previously, and because seeking dismissal for the sixth time on so many grounds is an

abuse of the judicial process.


                                             6
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 330 filed 05/04/21 page 7 of 7


      ACCORDINGLY:

      Defendant Michael A. Christianson’s Verified Third Motion to Dismiss

Indictment (1st Amendment As-Applied and Eighth Amendment As-Applied

Arguments) [DE 224], Third Motion to Dismiss the Indictment (First Amendment As-

Applied) [DE 293], and Verified 7th Motion to Dismiss Indictment (Multiple Claims) [DE

306] are DENIED.

      SO ORDERED.

      ENTERED: May 4, 2021.

                                        /s/ Philip P. Simon
                                       UNITED STATES DISTRICT JUDGE




                                          7
